Case 0:18-cv-61047-UU Document 260 Entered on FLSD Docket 08/23/2019 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     FT. LAUDERDALE DIVISION

                        CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

    UNITED STATES OF AMERICA,

                     Plaintiff,

                            v.

    US STEM CELL CLINIC, LLC, a Florida
    limited liability company,
    US STEM CELL, INC., a Florida profit
    corporation, and
    KRISTIN C. COMELLA, individual,

                     Defendants.

                                       NOTICE OF APPEAL

         Notice is hereby given that U.S. Stem Cell Clinic, LLC, U.S. Stem Cell, Inc., and Kristin

  C. Comella, the Defendants in the above-named case, appeal to the United States Court of Appeals

  for the Eleventh Circuit from the Order of Permanent Injunction (DE 83), and all adverse post-

  judgment orders.



  Dated: August 23, 2019                      Respectfully submitted,

                                              /s/ Isaac J. Mitrani
                                              Isaac J. Mitrani
                                              Florida Bar No. 348538
                                              Daniel S. Bitran
                                              Florida Bar No. 124041
                                              Pamela A. Chamberlin
                                              Florida Bar. No. 444006
                                              MITRANI, RYNOR,
                                              ADAMSKY & TOLAND, P.A.
                                              301 Arthur Godfrey Road, Penthouse
                                              Miami Beach, FL 33140
                                              Tel.: 305-358-0050
Case 0:18-cv-61047-UU Document 260 Entered on FLSD Docket 08/23/2019 Page 2 of 4



                                     Fax: 305-358-0050
                                     imitrani@mitrani.com
                                     lcohen@mitrani.com
                                     dbitran@mitrani.com
                                     ctenn@mitrani.com
                                     miamidocketing@mitrani.com

                                     Michael S. Blume (admitted pro hac vice)
                                     Todd A. Harrison (admitted pro hac vice)
                                     Todd H. Halpern (admitted pro hac vice)
                                     Stephen R. Freeland (admitted pro hac vice)
                                     Mary M. Gardner (admitted pro hac vice)
                                     Venable LLP
                                     600 Massachusetts Avenue NW
                                     Washington, DC 20001

                                     Attorneys for Defendants US Stem Cell Clinic, LLC,
                                     US Stem Cell, Inc., and Kristin C. Comella




                                        2
Case 0:18-cv-61047-UU Document 260 Entered on FLSD Docket 08/23/2019 Page 3 of 4



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 23, 2019, a true and correct copy of the foregoing
  Notice of Appeal was filed with the Clerk of the Court via CM/ECF and the CM/ECF system will
  send a notice of electronic filing to all counsel and parties of record listed on the Service List
  Below.


                                                      /s/ Isaac J. Mitrani
                                                      Isaac J. Mitrani
                                                      Florida Bar No. 348538
                                                      MITRANI, RYNOR,
                                                      ADAMSKY & TOLAND, P.A.
                                                      301 Arthur Godfrey Road, Penthouse
                                                      Miami Beach, FL 33140
                                                      Tel.: 305-358-0050
                                                      Fax: 305-358-0050
                                                      Attorneys for Defendants US Stem Cell
                                                      Clinic, LLC, US Stem Cell, Inc., and Kristin
                                                      C. Comella




                                                  3
Case 0:18-cv-61047-UU Document 260 Entered on FLSD Docket 08/23/2019 Page 4 of 4



                                          SERVICE LIST

   Roger J. Gural                                     James A. Weinkle
   Trial Attorney                                     Assistant United States Attorney
   Consumer Protection Branch                         Office of the United States Attorney
   United States Department of Justice                99 N.E. 4th Street, Suite 300
   P.O. Box 386                                       Miami, FL 33132
   Washington, DC 20044                               james.weinkle@usdoj.gov
   Roger.gural@usdoj.gov
                                                      Counsel for United States of America
   Counsel for United States of America
                                                      Jacob Joseph Givner, Esq.
   Of Counsel:                                        Marissa Ximena Kaliman, Esq.
                                                      Givner Law Group, LLC
   Rebecca K. Wood                                    19495 Biscayne Boulevard
   Chief Counsel                                      Suite 702
   Food and Drug Administration                       Aventura, FL 33180
                                                      Tel.: 305-933-9970
   Perham Gorji                                       Fax: 786-520-2704
   Deputy Chief Counsel for Litigation                jgivner@givnerlawgroup.com
                                                      mkaliman@givnerlawgroup.com
   Michael D. Helbing
   Associate Chief Counsel for Enforcement            Kathleen A. Daly, Esq.
   United States Dept. of Health and Human Services   Law Office of Kathleen A. Daly, P.A.
   Office of the General Counsel                      515 N. Flagler Drive
   White Oak 31, Room 4426A                           Suite P300
   10903 New Hampshire Avenue                         West Palm Beach, FL 33401
   Silver Spring, MD 20993-0002                       Tel.: 561-293-8514
                                                      Fax: 800-395-8692
                                                      kdaly@kadalylaw.com




                                               4
